           Case 2:15-cv-06391-WB Document 303 Filed 05/07/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CARR, TERRY CARR,                                                 CIVIL ACTION
DAVID TUMBLIN AND GREGORY
BROWN, on behalf of themselves and
others similarly situated,
                      Plaintiffs,
                                                                          NO. 15-6391
                  v.

FLOWERS FOODS, INC. FLOWERS
BAKING CO. OF OXFORD, INC.,
               Defendants.
                                                     ORDER

         AND NOW, this 7th day of May, 2019, upon consideration of Defendants’ Motion for an

Order to Show Cause Why Fair Labor Standards Act (“FLSA”) Claims of Non-Responding Opt-

in Plaintiffs Should Not be Dismissed with Prejudice (ECF No. 285), Defendants’ subsequent

Notice of Non-Opposition (ECF No. 296), named Plaintiffs’ Response (ECF No. 300), and

Defendants’ subsequent Notice (ECF No. 301), and the lack of any response to date from the

Non-Responding Opt-In Plaintiffs, IT IS ORDERED that the FLSA claims of the Non-

Responding Opt-In Plaintiffs, Joe Ayers, Boghos Balanian, Michael Carabellese, Scott Clements,

Dantaye Davis, Peter Filippi, Barry Galvin, Eweld Giron, Leonardo Haywood, Eric Herdeman,

Jeremy Hix, Terry Honaker, Gabriel Jennings, Thomas Passwater Jr., Andre Ruffin, and Rhys

Williams, are DISMISSED WITHOUT PREJUDICE.1

                                                                BY THE COURT:


                                                                /S/WENDY BEETLESTONE, J.

                                                                _______________________________
                                                                WENDY BEETLESTONE, J.
1
  Defendants move to dismiss these opt-in plaintiffs’ FLSA claims with prejudice pursuant to Fed. R. Civ. P. 41(b),
for failure to provide discovery or otherwise prosecute their case. “[D]ismissals with prejudice or defaults are
drastic sanctions” that “must be a sanction of last, not first, resort.” Poulis v. State Farm Fire & Cas. Co., 747 F.2d
           Case 2:15-cv-06391-WB Document 303 Filed 05/07/19 Page 2 of 2




863, 867 (3d Cir. 1984). To determine whether dismissal is appropriate, courts look to the following factors: (1) the
extent of the party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to meet
scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the
attorney was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which entails an analysis
of alternative sanctions; and (6) the meritoriousness of the claim or defense.” Id. at 868.

The individuals at issue filed notices opting-in to the FLSA collective action in early 2017, but have subsequently
failed to respond to discovery requests or otherwise participate in this litigation. Counsel for the FLSA collective
has withdrawn their representation of these individuals, citing the individuals’ incommunicativeness and failure to
provide discovery. The individuals have also been served with the instant motion, but have not provided any
response to the Court.

Under these circumstances, the first and third Poulis factors weigh in favor of dismissal, since the individuals
themselves are responsible for their failure to prosecute, and they have exhibited a pattern of non-engagement in this
litigation since at least late 2017, when Defendants issued their discovery requests. The second factor, too, weighs
in favor of dismissal, because the individuals’ failure to provide discovery has prejudiced Defendants’ ability to
defend by impeding factual development. As to the fourth factor, there is no indication of bad faith. Rather, it
appears that, after signing a brief opt-in statement, the individuals have simply withdrawn from participating in this
litigation. As to the fifth factor, monetary sanctions would not be appropriate, given the plaintiff’s limited resources.
The sixth factor tilts against dismissal: as described in this Court’s opinion denying Defendants’ motion to decertify
the FLSA collective action and granting Plaintiffs’ motions to certify three classes, the case presents meritorious
claims. On balance, the Poulis factors tilt towards dismissal—but the claims of the Non-Responding Opt-In
Plaintiffs shall be dismissed without prejudice.




                                                           2
